DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters 44, 44A, and 44B have been used to designate both inlet pipes and outlet pipes in each of Figures 1-3. It appears as though the pipes at the outlet of exchanger 36 should instead be labeled as 43, 43A, and 43B, respectively. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 411, 412, 413, 414, 431, 432, 433, 434, 51A, 51B, 51C, 51D, 53A, 53B, 53C, and 53D.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


The abstract of the disclosure is objected to because it recites the implied phrase “according to an embodiment”. The abstract also recites “exchange heat between a refrigerant and water with each other”, however for clarity the phrase “with each other” should be deleted. Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
Lines 2-3 of paragraph [0120] recite “with s plurality” but should instead read --with a plurality--.  
Paragraph [0127] recites “twice as faster” but should instead recite --twice as fast--.
Appropriate correction is required.

Claim Objections
Claims 7-8 are objected to because of the following informalities:
Claim 7, at line 8, recites “plurality of” but should instead read --a plurality of--.
Claim 8 is objected to due to dependence from claim 7.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the last line of the claim recites “in parallel”. This limitation is indefinite as it is unclear what portion of the system is in parallel with what other portion. For examination purposes the claim is presumed to mean that the heating pipe search operation and the cooling pipe search operation are performed simultaneously by the controller.
	Regarding claims 2-6, the claims are rejected due to dependence from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Takata (US 2012/0297812) in view of Jang (KR 2011/0073707, see attached English translation).
	As to claim 1, Takata teaches an air conditioning system comprising:
	an outdoor unit 1 comprising a compressor 10;
	a distributor 3 including a condenser 15b and an evaporator 15a that exchange heat between refrigerant and water;
	a plurality of heating pipes in communication with the condenser 15b (see pipes that connect outlet of pump 21b to left inlets of valves 23A-D);
	a plurality of cooling pipes in communication with the evaporator 15a (see pipes that connect outlet of pump 21a to upper inlets of valves 23A-D);
	a plurality of fan coil units 26A-D connected to the heating and cooling pipes; and	
	a controller 101-131 configured to perform a pipe searching operation for confirming correct component installation (Figs. 11-12).
	Takata does not explicitly teach performing a heating pipe search operation and a cooling pipe search operation simultaneously in manner as claimed. However, Jang teaches performing heating pipe and cooling pipe search operations simultaneously in order to reduce the amount of time necessary for system configuration (for example see the abstract, the “Advantageous Effects” section on page 2, and the description of the pipe matching operation on pages 4-5). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Takata to perform the pipe search operations as claimed and taught by Jang in order to expedite the pipe search operation.
	As to claim 2, Takata teaches turning on the compressor and initiating the search operations after a set time has elapsed (Fig. 11, step S12).
	As to claim 3, Jang teaches a plurality of temperature sensors 311-391 respectively provided in the plurality of indoor conditioning units, and Takata teaches storing initial sensing temperatures before pipe search operations are performed (paragraph 110). Thus the modified apparatus is configured in the manner as claimed.
	As to claim 4, Jang teaches a plurality of temperature sensors 311-391 respectively provided in the plurality of indoor cooling units, and Takata teaches a plurality of heating and cooling flow valves 23A-D. Takata and Jang teach opening a heating/cooling flow valve and matching a pipe with the valve to an indoor unit with a temperature sensor which changes by a set temperature or more (Takata, Fig. 11, step S15; Jang, pages 4-5).

Examiner Note
Claims 5-8 are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features including storing search times for each pipe in the manner as claimed. However, these claims cannot be considered to be "allowable” at this time due to the claim objections and rejections under 35 U.S.C. 112 set forth in this Office Action.  Therefore, upon the claims being rewritten or amended to overcome the objections/rejections under 35 U.S.C. 112 set forth in this Office Action, further consideration of these claims with respect to the prior art will be necessary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763